                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL


Case No.:        ML 18-02814-AB (FFMx)                        Date:   April 12, 2019


Title:     In Re Ford Motor Co. DPS6 Powershift Transmission Products Liability
           Litigation


 Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
                   Carla Badirian                               Chia Mei Jui
                   Deputy Clerk                                Court Reporter

      Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                  Jeffrey A Koncius                            Amir Nassihi
                 John Neil Gieleghem                        Joan R Camagong
                Allen-Michael Resnick                          Steve Vieux
                    Paul R Kiesel                     John Mark Thomas (Telephonic)
                    Stephanie Taft                   Amy Patricia Maclear (Telephonic)



 Proceedings:            CASE MANAGEMENT CONFERENCE;
                         1) PLAINTIFFS’ MOTION TO REMAND TO STATE COURT
                         AND AWARD OF COSTS AND EXPENSES RESULTING
                         FROM REMOVAL as it relates to Wilbur Earl Hightower, Jr., et
                         al., v.Ford Motor Company, et al., 2:18-cv-01048-AB-FFM [195];
                         2) PLAINTIFF’S MOTION TO REMAND TO STATE COURT
                         AND AWARD OF COSTS AND EXPENSES RESULTING
                         FROM REMOVAL as it relates to David B. Picton v. Ford Motor
                         Company, 2:19-cv-01047-AB-FFM [196];
                         3) PLAINTIFF’S MOTION TO REMAND TO STATE COURT
                         AND AWARD OF COSTS AND EXPENSES RESULTING


                                                                                    1    :    30
CV-90 (12/02)                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk CB
                     FROM REMOVAL as it relates to Tracy Matthews aka Tracy
                     Matthew v. Ford Motor Company, et al.,2:19-cv-01046-AB-FFM
                     [197]

      The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.

       Court and counsel confer.

       The next Case Management Conference will be held on Wednesday, May 1, 2019
at 9:00 AM. The hearing time is advanced from 10:00 AM to 9:00 AM, on this same
date, for the Motion for Order Clarifying the Role of Appointed Plaintiff Leadership
(Dkt. No. 249)

       IT IS SO ORDERED.




                                                                                  1    :    30
CV-90 (12/02)                      CIVIL MINUTES - GENERAL           Initials of Deputy Clerk CB
